DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davy et al. (US Patent No. 5679710).
Regarding claims 1 and 3; Davy et al. teaches a dental composition prepared from silane treated quartz powder, a monomer mixture K [Table 1], comprising TEGDMA (triethylene glycol dimethacrylate; reads on base pre-polymer), 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane (reads on iodinated radiopaque pre-polymer compound), and 2-hydroxy-3-(2,3,5-triiodobenzoyloxy)propylmethacrylate), camphorquinone (photoinitiator), and 2-(N, N-dimethylamino)ethyl methacrylate [col9, line17-25; Table 1; Table 2; Ex1; Ex4].  Davy et al. teaches the composition may further comprise additives such as inhibitors 7col5, line36-27].
Davy et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Davy et al. does not specifically disclose an embodiment containing the radiopaque pre-polymer, base pre-polymer, photoinitiator, in combination with an inhibitor.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare the composition containing radiopaque pre-polymer, base pre-polymer, photoinitiator, and an inhibitor based on the invention of Davy et al., and would have been motivated to do so since Davy et al. suggests that the composition can contain radiopaque pre-polymer (Ex1), 
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
	Regarding claim 2; Davy et al. teaches the refractive index of the monomer mixture K is 1.550 (reads on “about” 1.52) [Table 1].
Regarding claim 5; Davy et al. teaches, in the preferred embodiment, camphorquinone is employed in an amount of 0.5 wt. % (falls within “about 0.1 wt%”) [col9, line21-22].  The Examiner makes note that “wherein the resist blend is characterized as having, upon curing of said resist blend…” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The instant claims are directed to a resist blend, not to the polymerized product, thus the phrase “upon curing” is directed to a future intended use.
	Regarding claim 6; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2,2(Bis-[2-(2,3,5-triiodobenzyoloxy)3-methacryloxyloxypropoxy)phenyl propane [Ex1; Table 1]; thus is employed in an amount of 18.375 wt. %, based on the total weight of the composition (as calculated by Examiner; 0.49 * 37.5= 18.375). 
	Regarding claim 8; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, comprising 37.5% (i.e. 37.5 parts) of 2-hydroxy-3-(2,3,5-triiodobenzoyloxy) polymethacrylate and 25% (i.e. 25 parts) of TEGDMA (the combination reads on “pre-base polymer”) [Ex1; Table 1]; thus employed in an amount of 30.625 wt. %, based on the total weight of the composition (as calculated by Examiner; (0.49 * 37.5) + (0.49 * 25) = 30.625). 
	Regarding claim 9; Davy et al. teaches, in the preferred embodiment, 49% of a monomer mixture K, a photoinitiator, and 0.5% by weight of 2-(N,N-dimethylamino)ethyl 
	Regarding claim 11; Davy et al. teaches a high refractive index and radiopaque resins [col3, line14-22].
Regarding claim 12; Davy et al. does not necessarily teach the resist blend has a linear attenuation coefficient in a range of about 9mm-1 to 21 mm-1.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the resist blend may have a linear attenuation coefficient in the range of about 9mm-1 to 21 mm-1 that may correspond to about 18 wt. % to 45 wt% of iodinated pre-polymer [00112].  Therefore, the claimed effects and physical properties, i.e. linear attenuation coefficient, would necessarily be present by a composition with all the claimed ingredients.  Since Davy et al. teaches, in the preferred embodiment, employing about 18 wt. % of the iodinated pre-polymer, it is the Examiner’s position that composition would also have a linear attenuation coefficient falling within the claimed range.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davy et al. (US Patent No. 5679710), as applied to claim 1 above, and further in view of Willner et al. (US Serial No. 2016/0113846).
Davy et al. renders obvious the basic claimed resist blend composition, as set forth above, with respect to claim 1.
Regarding claim 7; Davy et al. teaches the composition may further comprise inhibitors, however fails to teach the inhibitor is employed in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Davy et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to employ 0.05% by weight (as taught by Willner et al.) of an inhibitor (as taught by Davy et al.), and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 

Claims 1, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neffgen et al. (US Serial No. 2010/0041789).
Regarding claims 1, 4, 6, and 10; Nefffgen et al. teaches a dental composition comprising at least 50% by weight of monomers (pre-base polymer; instant claim 4), 1-30% by weight of a radiopaque organic compound (instant claim 6), such as a 
Neffgen et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Davy et al. does not specifically disclose an embodiment containing the radiopaque pre-polymer, base pre-polymer, photoinitiator, in combination with an inhibitor.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare the composition containing radiopaque pre-polymer, base pre-polymer, photoinitiator, and an inhibitor based on the invention of Neffgen et al., and would have been motivated to do so since Neffgen et al. suggests that the composition can contain radiopaque pre-polymer (acrylated triphenyl bismuth derivative), base pre-polymer (curable monomers), photoinitiator, in combination with a stabilizer [0011-0016; 0067; 0093; 0102]. 
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger et al. (US Patent No. 5780668), in view of Willner et al. (US Serial No. 2016/0113846).
Regarding claims 13-16; Rheinberger et al. teaches, in a preferred embodiment, a x-ray opaque (radiopaque) dental mixture of 23% by weight of methacryloyloxyethyl-2,3,5-triiodobenzoate (monomer 1; radiopaque iodinated pre-polymer), 65.7% by weight of triethylene glycol dimethacrylate (base pre-polymer), 10.5% by weight of dimethylformamide (solvent), and 0.8% by weight of an initiator mixture (camphor quinone and cyanoethylmethylaniline; photoinitiator) [Ex5, b)].  Rheinberger et al. teaches, in addition to triethylene glycol dimethacrylate, other comonomers may be employed in the invention, such as mono- or polyfunctional methacrylates (additive pre-polymer).  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Rheinberger et al. fails to teach the blend further comprising a polymerization inhibitor in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Rheinberger et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to add 0.05% by weight of an inhibitor, as taught by Willner et al., to the dental mixture of Rheinberger et al., and would have been motivated to do so in order to avoid spontaneous polymerization, thus increasing the storage stability of the composition, as suggested by Willner et al. [0181]. 
Rheinberger et al. and Willner et al. do not explicitly teach the refractive index of the blend is 1.52 ± 0.015.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a resist blend comprising a radiopaque prepolymer compound, photoinitiator, inhibitor, and base prepolymer yield a resist blend having a refractive index of 1.52 [0095-0097; Table 1 & 2].  Therefore, the claimed effects and physical properties, i.e. refractive index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' In re Spada, MPEP §2112.01, I and II. 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheinberger et al. (US Patent No. 5780668), in view of Willner et al. (US Serial No. 2016/0113846).
Regarding claims 17-20; Rheinberger et al. teaches, in a preferred embodiment, a x-ray opaque (radiopaque) dental mixture of 23% by weight of methacryloyloxyethyl-2,3,5-triiodobenzoate (monomer 1; radiopaque iodinated pre-polymer), 65.7% by weight of triethylene glycol dimethacrylate (base pre-polymer), 10.5% by weight of dimethylformamide (solvent), and 0.8% by weight of an initiator mixture (camphor quinone and cyanoethylmethylaniline; photoinitiator) [Ex5, b)].  
Rheinberger et al. fails to teach the blend further comprising a polymerization inhibitor in an amount of about 0.02 to about 0.08 wt. %.  Willner et al. teaches a radiopaque dental composition comprising polymerizable monomers (i.e. acrylate monomers) [0112] and further comprising 0.05% to 2% by weight [0157] of inhibitors [0164].  Rheinberger et al. and Willner et al. are analogous art because they are both concerned with the same field of endeavor, namely composition suitable for use as translucent and radiopaque dental materials.  At the time of the invention, a person of ordinary skill in the art, would have been motivated to add 0.05% by weight of an inhibitor, as taught by Willner et al., to the dental mixture of Rheinberger et al., and 
Rheinberger et al. and Willner et al. do not explicitly teach the refractive index of the blend is 1.52 ± 0.015.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a resist blend comprising a radiopaque prepolymer compound, photoinitiator, inhibitor, and base prepolymer yield a resist blend having a refractive index of 1.52 [0095-0097; Table 1 & 2].  Therefore, the claimed effects and physical properties, i.e. refractive index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
The Examiner notes that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10781315. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely resist blends comprising a radiopaque pre-polymer, photoinitiator, inhibitor, and base pre-polymer.  The essential different between the instant claims and the patent is that the scope of the instant claims are broad (i.e. genus) and the scope of the patent is narrow (i.e. species).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  
A second difference between the instant claims and the patent is that the instant claims further require “wherein the resist blend is configured to have a first portion of the resist blend to be polymerized and to have a second portion of the resist blend to be unpolymerized, wherein the second portion is removable.”  It is the Examiner’s position that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.

Response to Arguments
Applicant's arguments filed 11 October 2021 have been fully considered but they are not persuasive.

Response to arguments of claims 1-20 under 35 U.S.C. 112(b)


Response to arguments of claims 1-3, 5-6, 8-9, and 11-12 under 35 U.S.C. 103 in view of Davy (US Patent No. 5679710)
Applicants argue that Davy mentions that the dental compositions may include an inhibitor, col. 9, ll 17-47; however the absence of a polymerization inhibitor in Davy’s compositions indicate that Davy does not include an “inhibitor” to inhibit polymerization of the composition, and thus Davy does not teach including a polymerization inhibitor in the composition.  
The Examiner respectfully disagrees.  Davy teaches the use of a polymerization inhibitor [Ex3], thus one of ordinary skill in the art would understand that the mention of inhibitors in the invention of Davy would thus refer to a polymerization inhibitor. 
Applicants argue Davy is silent about a dental composition having portions polymerized to a varying degree.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., portions polymerized to a varying degree) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The fact that Davy discloses “the deleterious nature of unpolymerized resin is a major concern” does not 
Applicants argue no art of record, singly or in combination, teaches or suggests the unique feature “wherein the resist blend is configured to have a first portion of the resist blend to be polymerized and to have a second portion of the resist blend to be unpolymerized, wherein the second portion is removable.”
As stated in the rejection above, the phrase “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The claims of the instant invention are directed to a resist blend (i.e. a composition), not to a polymerized product (e.g. having a polymerized portion and an unpolymerized portion).  Thus, it is the Examiner’s position that, since Davy et al. teaches each of the required components of the claimed 
Applicants argue that no art of record, singly or in combination, teaches or suggests “wherein a refractive index of the resist blend is about 1.52.”  Applicants argue that Davy’s monomer mixture K has a refractive index of 1.550, which is far outside the much lower refractive index of the recited resin in claim 2, 1.52 within a range of ±0.015 (see specification [0012]).  The Examiner respectfully disagrees.  Claim 2 of the instant invention requires a refractive index of the resist blend is “about” 1.52.  The term “about” is not explicitly defined in the instant specification and does not equate to ±0.015 as Applicants alleged.  While the instant specification sets forth an example that is different by greater than at least 0.015 [0098], it is merely an example, not a definition.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claimed limitation wherein the “refractive index of the resist blend is about 1.52” is interpreted broadly, thus the mixture K taught by Davy, having a refractive index of 1.550, still falls within the claimed limitation of “about 1.52.”
Applicants argue no art of record, singly or in combination, teaches or suggests the unique feature “wherein the photoinitiator is present in a range of about 0.01 to about 0.10 wt% of the resist blend.”  Applicants argue that Davy’s preferred embodiment having camphorquinone in an amount of 0.5 wt% [col9, line21-22], which is far outside the claimed range of photoinitiator.  The Examiner respectfully disagrees.  The upper limit of the claimed range is “about 0.10 wt%.”  Applicants disclose, in the 
Regarding Applicants arguments directed to claim 9, arguments are moot in view of the new rejection of record (necessitated by amendment).
Applicants argue that no art of record, singly or in combination, teaches or suggests “wherein the resist blend has a linear attenuation coefficient in a range of about 9 mm-1 to 21 mm-1.”  Davy’s composition includes 50% by weight silane treated quartz powder; since Davy’s composition does not include the same components as disclosed in claim 1, the linear attenuation coefficient of Davy’s composition as well as other properties of Davy’s composition would not be present as claimed.  The Examiner makes note that the claims of the instant application are directed to a “resist blend comprising...”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).
As such, Davy is still relied upon for rendering obvious the basic claimed resist blend as required by the instant application.

Response to arguments of claims 1, 4, 6 and 10 under 35 U.S.C. 103 in view of Neffgen (US Serial No. 2010/0041789)
Applicants argue no art of record, singly or in combination, teaches or suggests the unique feature “wherein the resist blend is configured to have a first portion of the resist blend to be polymerized and to have a second portion of the resist blend to be unpolymerized, wherein the second portion is removable.”
As stated in the rejection above, the phrase “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The claims of the instant invention are directed to a resist blend (i.e. a composition), not to a polymerized product (e.g. having a polymerized portion and an unpolymerized portion).  Thus, it is the Examiner’s position that, since Neffgen teaches each of the required components of the claimed invention, the composition of Neffgen would be capable of having portions polymerized 
As such, Neffgen is still relied upon for rendering obvious the basic claimed resist blend as required by the instant application.

Response to arguments of claims 13-20 under 35 U.S.C. 103 in view of Rheinberger (US Patent No. 5780668) in view of Willner 
Regarding Applicants arguments directed to claims 13-16, arguments are moot in view of the new rejection of record (necessitated by amendment).
As stated in the rejection above, the phrase “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  The claims of the instant invention are directed to a resist blend (i.e. a composition), not to a polymerized product (e.g. having a polymerized portion and an unpolymerized portion).  Thus, it is the Examiner’s 
As such, Rheinberger in view of Willner is still relied upon for rendering obvious the basic claimed resist blend as required by the instant application.

Response to arguments of claims 13-20 under Nonstatutory Double Patenting
Applicants argue the rejection relies on a mere conclusory statement, without an articulated explanation as to why.  The Examiner respectfully disagrees.  The rejection of records states that there are two essential differences between the instant application and the patent. The first essential different between the instant claims and the patent is that the scope of the instant claims are broad (i.e. genus) and the scope of the patent is narrow (i.e. species).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  
The second difference between the instant claims and the patent is that the instant claims further require “wherein the resist blend is configured to have a first portion of the resist blend to be polymerized and to have a second portion of the resist blend to be unpolymerized, wherein the second portion is removable.”  It is the Examiner’s position that “configured to” is a future intended use limitation and product-by-process limitation.  A recitation of the intended use of the claimed invention must In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Applicant argues that the rejection warrants withdrawal due to improper reliance on the specification of the ‘315 patent.  The Examiner respectfully disagrees.  The rejection of record never cites to the specification of the ‘315 patent, thus it is unclear as to what Applicants are specifically arguing. 
As such, the obviousness-type double patenting rejection in view of US Patent No. 10781315 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JESSICA M ROSWELL/Examiner, Art Unit 1767